Exhibit 10.3.1

IKANOS COMMUNICATIONS, INC.

AMENDED AND RESTATED

2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT FOR EMPLOYEES IN FRANCE

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

The terms defined in the amended and restated 2004 Equity Incentive Plan (the
“US Plan”) and the Rules of the Ikanos Communications, Inc. Amended and Restated
2004 Equity Incentive Plan for the Grant of Restricted Stock Units to Employees
in France (the “French RSU Plan”and, in conjunction with the US Plan, the
“Plan”), will have the same defined meanings in this Notice of Grant. Where no
definition exists in the Plan, new definitions will be noted in this document.

Name:

 

 

 

 

 

Address:

 

 

 

You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Plan and this Restricted Stock Unit Agreement as
follows:

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Total Number of Restricted Stock Units

 

 

 

Vesting Schedule:

[INSERT VESTING SCHEDULE- NO VESTING TO OCCUR PRIOR TO 2 YEARS AFTER THE GRANT
DATE. In the event Participant ceases to be a Service Provider for any or no
reason (with the exception of death) before Participant vests in the right to
acquire the Shares to be issued pursuant to the Restricted Stock Unit, the
Restricted Stock Unit and the Participant’s right to acquire any Shares
hereunder will immediately terminate.]

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and the Terms and Conditions of International
Restricted Stock Units (the “Agreement”), attached hereto as Appendix A, both of
which are made a part of this document.

You acknowledge receipt of a copy of the 2004 Equity Incentive Plan prospectus.
The Agreement and prospectus are available on the Company’s website at
http://iweb/Finance/Forms/2004StockPlan.pdf or by request from the Company’s
Stock Administration Department. You hereby agree that these documents are
deemed to be delivered to you.

PARTICIPANT:

 

IKANOS COMMUNICATIONS, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

Print Name

 

Title

 


--------------------------------------------------------------------------------




APPENDIX A

TERMS AND CONDITIONS OF INTERNATIONAL RESTRICTED STOCK UNITS
FOR EMPLOYEES IN FRANCE

Restricted Stock Units granted under this Agreement are intended to be
French-qualified Restricted Stock Units that qualify for the favorable tax and
social security regime in France, as set forth in the French RSU Plan. Certain
events may affect the tax and social security favored status of the Restricted
Stock Units as French-qualified Restricted Stock Units and the Restricted Stock
Units may lose their tax and social security favored status in the future. The
Company does not make any undertaking or representation to maintain the
qualified status of the Frenchqualified Restricted Stock Units during the life
of the grant of the Restricted Stock Units, and the Participant will not be
entitled to any damages if the Restricted Stock Units no longer qualify as
French-qualified Restricted Stock Units.

1.   Grant.   The Company hereby grants to the Participant under the Plan an
Award of Restricted Stock Units, subject to all of the terms and conditions in
this Agreement and the Plan.

2.   Company’s Obligation to Pay.   Each Restricted Stock Unit represents the
right to receive a Share on the date it becomes vested. Unless and until the
Restricted Stock Units will have vested in the manner set forth in Section 3,
the Participant will have no right to payment of any such Restricted Stock
Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

3.   Vesting Schedule.   Subject to Section 4, the Restricted Stock Units
awarded by this Agreement will vest in the Participant according to the vesting
schedule set forth on the attached Notice of Grant of Restricted Stock Units,
subject to the Participant continuing to be a Service Provider through each
applicable vesting date. In no event shall vesting occur prior to two years
after the grant date, or if shorter, the period required for favorable tax and
social security treatment under French law.

In the event of the death of Participant, the Company will transfer the
Restricted Stock Units to Participant’s heirs and issue Shares underlying
Restricted Stock Units, if Participant’s heirs so request anytime within six
months following the death of Participant. Any unrequested Restricted Stock
Units will be forfeited at the end of the six-month period following
Participant’s death.

4.   Forfeiture upon Termination as Service Provider.   Notwithstanding any
contrary provision of this Agreement, if the Participant ceases to be a Service
Provider for any reason (except in the event of the Participant’s death as
provided for in Section 3), the then-unvested Restricted Stock Units awarded by
this Agreement will thereupon be forfeited at no cost to the Company and the
Participant will have no further rights thereunder.

5.   Payment after Vesting.   Any Restricted Stock Units that vest in accordance
with Section 3 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in whole Shares, subject to
Section 6.


--------------------------------------------------------------------------------




6.   Withholding of Taxes.   Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income (including federal, state, foreign and local taxes),
employment, social security contributions, payroll tax, payment on account and
other taxes which the Company determines must be withheld with respect to such
Shares so issuable (the “Withholding Taxes”). Participant acknowledges that the
ultimate liability for all Withholding Taxes legally due by Participant is and
remains Participant’s responsibility and that the Company and/or the
Participant’s actual employer (the “Employer”) (i) make no representations or
undertakings regarding the treatment of any Withholding Taxes in connection with
any aspect of the Restricted Stock Units, including the grant of the Restricted
Stock Units, the vesting of Restricted Stock Units, the settlement of the
Restricted Stock Units in Shares or the subsequent sale of any Shares acquired
at vesting and the receipt of any dividends; and (ii) do not commit to structure
the terms of the grant or any aspect of the Restricted Stock Units to reduce or
eliminate the Participant’s liability for Withholding Taxes.

To satisfy the Withholding Taxes, the Company may withhold otherwise deliverable
Shares upon vesting of Restricted Stock Units, according to the vesting
schedule, having a Fair Market Value equal to the minimum amount required to be
withheld for the payment of the Withholding Taxes pursuant to such procedures as
the Administrator may specify from time to time. The Company will not retain
fractional Shares to satisfy any portion of the Withholding Taxes. If the
Administrator determines that the withholding of whole Shares results in an
overwithholding to meet the minimum tax withholding requirements, a
reimbursement will be made to the Participant as soon as administratively
possible.

If the Company does not withhold in Shares as described above, prior to the
issuance of Shares upon vesting of Restricted Stock Units, Participant shall
pay, or make adequate arrangements satisfactory to the Company or to the
Employer (in their sole discretion) to satisfy all withholding and payment on
account obligations of the Company and/or the Employer. In this regard,
Participant authorizes the Company or the Employer to withhold all applicable
Withholding Taxes legally payable by Participant from Participant’s wages or
other cash compensation payable to Participant by the Company or the Employer
within legal limits. Alternatively, or in addition, if permissible under local
law, the Participant may instruct and authorizes the Administrator to pay
Withholding Taxes, in whole or in part, by one of the additional following
alternatives:

(a)    Participant providing irrevocable instructions to a Company-designated
broker to deliver cash to the Company (or the Employer) from the Participant’s
previously established account with such broker equal to the Withholding Taxes;
or

(b)    Participant providing irrevocable instructions to a Company-designated
broker to sell a sufficient number of Shares otherwise deliverable to
Participant having a Fair Market Value equal to the Withholding Taxes, provided
that such sale does not violate Company policy or Applicable Laws.

If the Participant fails to make satisfactory arrangements for the payment of
the Withholding Taxes hereunder at the time any applicable Restricted Stock
Units otherwise are scheduled to vest pursuant to Section 3, the Participant
will permanently forfeit such Restricted Stock Units and any Shares otherwise
deliverable with respect thereto, and the Restricted Stock


--------------------------------------------------------------------------------




Units will be returned to the Company at no cost to the Company.

The Participant acknowledges and agrees that should the amount of withholding of
the Withholding Taxes by reducing the number of Shares deliverable or by
withholding from the Participant’s sale proceeds be in excess of the amount
required to be withheld, that the Company and/or the Employer will refund the
excess amount to the Participant within a reasonable period of time and without
interest.

7.   Restriction on the Sale of Shares.   After issuance of the Shares to the
Participant, the Participant must hold the Shares until the second anniversary
of each Vesting Date, or if shorter, the period required for favorable tax and
social security treatment under French law. In addition, the Shares underlying
the Restricted Stock Units shall not be sold during certain Closed Periods(1) as
provided for and defined by Section L. 225-197-1 of the French Commercial Code,
as amended, and by the French RSU Plan, so long as those Closed Periods are
applicable to Shares underlying the Restricted Stock Units.

8.   Rights as Stockholder.   Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant.

9.   No Effect on Service.   Participant acknowledges and agrees that the
vesting of the Restricted Stock Units pursuant to Section 3 hereof is earned
only by Participant continuing to be a Service Provider through the applicable
vesting dates (and not through the act of being hired or acquiring Shares
hereunder), except in the event of death as provided in Section 3. Participant
further acknowledges and agrees that this Agreement, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of Participant’s continuation as a
Service Provider for the vesting period, for any period, or at all, and will not
interfere with the Participant’s right or the right of the Employer to terminate
Participant’s status as a Service Provider at any time.

10.   Acknowledgment of Nature of Plan and Restricted Stock Units.   In
accepting the Award, Participant acknowledges that:

(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;

(b)    the Award of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded repeatedly in the past;

--------------------------------------------------------------------------------

(1)             “Closed Period”is defined in Section L. 225-197-1 of the French
Commercial Code, as amended, as: (i) 10 quotation days preceding and following
the disclosure to the public of the consolidated financial statements or the
annual statements of the Company; or (ii) any period during which the corporate
management of the Company possesses confidential information which could, if
disclosed to the public, significantly impact the quotation of the Shares, until
10 quotation days after the day such information is disclosed to the public.


--------------------------------------------------------------------------------




(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d)    Participant’s participation in the Plan is voluntary;

(e)    Restricted Stock Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer, and Restricted Stock Units are outside the scope of Participant’s
employment contract, if any;

(f)     Restricted Stock Units are not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

(g)    neither the Award of Restricted Stock Units nor any provision of this
Agreement, the Plan or the policies adopted pursuant to the Plan confer upon
Participant any right with respect to employment or continuation of current
employment, and in the event that Participant is not an employee of the Company
or any Subsidiary of the Company, Restricted Stock Units shall not be
interpreted to form an employment contract or relationship with the Company or
any Subsidiary of the Company;

(h)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(i)     if Participant receives Shares, the value of such Shares acquired on
vesting of Restricted Stock Units may increase or decrease in value;

(j)     no claim or entitlement to compensation or damages arises from
termination of Restricted Stock Units, and no claim or entitlement to
compensation or damages shall arise from any diminution in value of the
Restricted Stock Units or Shares received upon vesting of Restricted Stock Units
resulting from termination of the Participant’s employment by the Company or the
Employer (for any reason whatsoever) and Participant irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Agreement, Participant shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim; and

(k)    in the event of involuntary termination of Participant’s employment,
Participant’s right to receive Restricted Stock Units and vest under the Plan,
if any, will terminate effective as of the date that Participant is no longer
actively employed (except in the event of death, as provided in Section 3).

10.   Address for Notices.   Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of its [TITLE]
at Ikanos Communications, Inc., [ADDRESS], or at such other address as the
Company may hereafter designate in writing.

11.   Grant is Not Transferable.   Except to the limited extent permitted in the
event of the Participant’s death, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or


--------------------------------------------------------------------------------




otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

12.   Binding Agreement.   Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

13.   Additional Conditions to Issuance of Stock.   If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any foreign,
state or federal law, or the consent or approval of any governmental regulatory
authority is necessary or desirable as a condition to the issuance of Shares to
the Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other Applicable Laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such foreign,
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.

14.   Data Privacy Notice and Consent.   Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Agreement by and
among, as applicable, the Employer, the Company, its Subsidiaries and its
affiliates for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to shares awarded, canceled,
vested, unvested or outstanding in Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in Participant’s country, or elsewhere (e.g., the United States),
and that the recipient’s country may have different data privacy laws and
protections than Participant’s country. Participant understands that Participant
may request a list with the names and addresses of any potential recipients of
the Data by contacting Participant’s local human resources representative.
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the Shares received upon
vesting of the Restricted Stock Units may be deposited. Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands that
Participant may, at any time, view Data, request additional


--------------------------------------------------------------------------------




information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Participant’s local human resources
representative. Participant understands that refusal or withdrawal of consent
may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that Participant may contact
Participant’s local human resources representative.

15.   Electronic Delivery.   The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

16.   Plan Governs.   This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

17.   Administrator Authority.   The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

18.   Captions.   Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

19.   Agreement Severable.   In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.

20.   Modifications to the Agreement.   This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

21.   Governing Law.   This Agreement shall be governed by the laws of the State
of California, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation shall be conducted in the courts of Santa Clara County, California,
or the


--------------------------------------------------------------------------------




federal courts for the United States for the Northern District of California,
and no other courts, where this Award of Restricted Stock Units is made and/or
to be performed.

22.   Language.   If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

 


--------------------------------------------------------------------------------